Proceeding pursuant to CPLR article 78 to review so much of a determination of the respondent Commissioner of the Westchester County Medical Center, dated October 11, 1979, as, after a hearing, found petitioner *789guilty of certain misconduct and, inter alia, suspended him without pay for a period of 30 days and relieved him from his position of acting “Supervisor of the Operating Room”. Determination confirmed insofar as reviewed and proceeding dismissed on the merits, without costs or disbursements. The determination is supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). In addition, the penalty imposed was not so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Hopkins, J. P., Damiani, Titone and Rabin, JJ., concur.